Citation Nr: 0832728	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-27 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for PTSD and back pain and denied service 
connection for diabetes mellitus type II, respectively.

The issues of service connection for PTSD and diabetes 
mellitus type II are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran 
has a condition manifested by low back pain that is related 
to service.


CONCLUSION OF LAW

A condition manifested by low back pain was not incurred in, 
or aggravated by, active military service, not may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in August 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service personnel and treatment 
records, VA medical records, Social Security Administration 
(SSA) records and lay statements have been associated with 
the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the record that shows 
that the veteran has a back condition that began during 
service.  The veteran's service treatment records do not show 
any indication of a back problem.  Further, based on a review 
of the lay and medical evidence, the Board finds that there 
is no credible evidence that the veteran has had back 
problems since service.  Thus, a VA examination is not 
necessary to adjudicate this appeal.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has a back condition that began 
in service and should be service-connected.  

Service treatment records do not reflect a back condition.  
There is no evidence of treatment for or a diagnosis of a 
back condition upon separation from service. 

VA medical records beginning in 2001 reflect ongoing 
treatment for the veteran's back pain.  A July 2001 VA 
medical record shows that the veteran reported that he had 
lumbar herniated disc syndrome and was hospitalized for two 
weeks for his back problems in the 1980's.  He also reported 
injuring his back in a fall from a ladder and that he 
suffered back muscle trauma a 1991 motor vehicle accident.  A 
November 2001 VA medical record shows that the veteran 
reported that he injured his back while playing football in 
1971.  He indicated that it was a "missed [diagnosis]" 
which was diagnosed in 1981 as a herniated disc.  A February 
2003 lumbar spine x-ray revealed degenerative disc disease of 
the lower spine.  None of the examiners treating the veteran 
for his back linked his spine condition to his time in 
service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back condition and active 
service.  The Board notes that the veteran indicated that he 
initially hurt his back in 1971, which would have predated 
his entry into service.  However, the veteran's service 
medical records do not reflect any pre-existing back 
condition and there is no indication that the veteran had in-
service treatment for or diagnosis of a back condition.   As 
noted above, service connection is warranted when there is 
medical evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service and of a nexus 
between the in-service injury or disease and the current 
disability.  Boyer, supra.  In this case, as there is no 
evidence of an in-service back condition or of a nexus 
opinion linking his current back condition to service, the 
veteran's claim for service connection for back pain must be 
denied. In addition, there is no evidence that the veteran's 
degenerative disc disease manifested within one year of 
service.  38 C.F.R. § 3.307, 3.309 (2007).  Thus, the 
preponderance of the medical evidence is against service 
connection for a condition manifested by low back pain.  
Accordingly, the service-connection claim for a condition 
manifested by low back pain is denied.  


ORDER

Service connection for low back disability is denied.


REMAND

As in initial matter, in January 2006, the veteran filed a 
notice of disagreement (NOD) to the December 2005 rating 
decision which denied service connection for diabetes 
mellitus type II.  The Board finds that the veteran's NOD 
regarding this issue was timely filed with the agency of 
original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 
20.301(a), 20.302(a) (2007).  However, it does not appear 
that the RO ever issued a statement of the case in response 
to the veteran's January 2006 NOD.  In such cases, the Board 
is required to remand the issues to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

With regard to his claim for service connection for PTSD, the 
veteran was not provided with notice of the types of 
information and evidence needed to substantiate a claim for 
PTSD.  On remand, this notice should be provided.  In 
addition, during the pendency of this appeal, a decision was 
issued in which the Court held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection were granted on appeal.  On remand, such 
notice should be provided.

The veteran indicated to a private examiner that he was in 
combat with the enemy while in Vietnam.  His DD 214 shows 
that he was awarded the National Defense Service Medal, 
Sharpshooter (rifle), Vietnam Service Medal.  However, this 
medal does not confirm that he was in combat, and his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor(s).  38 C.F.R. § 3.304(d), (f) (2005); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  In this regard, the 
Board observes that the veteran's service personnel records 
show he served in a combat zone and that corroboration of 
every detail is not required.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

The duty to assist includes attempting to verify in-service 
stressor(s) when necessary for an adequate determination.  
The veteran submitted stressor statements that involve 
accidents while he was serving on a carrier.  He included 
dates and the name of one of the soldiers involved.  It does 
not appear that the AOJ has ever sought to corroborate these 
stressors.  On remand, the RO must ask the U.S. Army and 
Joint Services Records Research Center (JSRRC) to provide any 
available information that might corroborate the veteran's 
alleged in-service stressors.  

A favorable disability determination issued by the Social 
Security Administration (SSA) in August 2004 is part of the 
record.  Clinical records associated with the veteran's SSA 
claim should be obtained.  Review of those records should 
include a determination as to whether those records reflect 
stressor allegations.

If any of the stressors are verified on remand, the veteran 
should be afforded a VA psychiatric examination to provide 
opinions as to whether PTSD is found upon examination, due to 
a verified stressor.  Private treatment records reflect a 
diagnosis of PTSD due, in part, to his experience in the 
military.  VA treatment records show diagnoses of major 
depression and a personality disorder.  On Remand, the 
conflicting diagnoses should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the 
case addressing the veteran's appeal of 
the denial of service connection for 
diabetes mellitus type II.  The RO should 
inform the veteran that in order to 
complete the appellate process for this 
matter he should submit a timely 
substantive appeal to the RO.  If the 
veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should it be returned to the Board.

2.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159, as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AOJ must 
send the veteran notice that includes an 
explanation as to the information or 
evidence needed to (1) substantiate a 
claim for service connection for PTSD and 
(2) establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

3.  The veteran should be afforded the 
opportunity to identify any additional 
stressor information not yet of record, 
including any evidence in his possession as to 
stressors.  

4.  The records associated with the 
veteran's application for SSA benefits 
should be requested.  Those records 
should be reviewed for any information 
pertinent to stressor allegations.

5.  After receipt of these records, the 
AOJ should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, to include unit 
records or histories of the higher 
command, which might corroborate any of 
the veteran's alleged in-service 
stressors.  VA must provide the JSRRC 
with copies of any of the veteran's 
service personnel records showing service 
dates, duties, units of assignment, and 
stressor statements.
 
6.  The veteran's current treatment records, 
especially records pertaining to treatment of 
PTSD, must be obtained and associated with the 
claims file.  

7.  After items 1 through 6 are 
completed, the AOJ should prepare a 
report detailing the nature of any in-
service stressor(s) established by the 
record, to include a description of an 
incident in which the veteran sustained a 
fall and an injury to the right wrist and 
hand.  If no other stressor was verified, 
the report should so state.  This report 
is then to be added to the claims file. 

8.  If a stressor is verified, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file, 
including the AOJ's report as to stressor 
verification, and must indicate in the 
examination report that such review was 
performed.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present, and the 
examiner should assign a Global 
Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s), and state the 
appropriate diagnosis.  

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible verified "stressor" that 
caused the disorder and the evidence upon 
which that opinion was based to establish 
the existence of the stressor.  The 
examiner should also comment explicitly 
upon whether there is a link between any 
combat stressor, if verified, or a fall 
with injury, and the current symptoms, if 
any.  

(d) For each identified psychiatric 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was caused or aggravated 
(worsened), as the result of some 
incident of active service, including a 
verified stressor or a fall resulting in 
right wrist and hand injury.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

9.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


